EXHIBIT 10.1

EXPEDIA, INC.

THIRD AMENDMENT TO THE AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This Third Amendment to the AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the
“Third Amendment”) is made by and between Mark D. Okerstrom (“Executive”) and
Expedia, Inc., a Delaware corporation (the “Company” and together with the
Executive hereinafter collectively referred to as the “Parties”) and is
effective as of March 7, 2016 (the “Effective Date”).

WHEREAS, the Parties previously entered into the AMENDED AND RESTATED EMPLOYMENT
AGREEMENT, effective as of October 11, 2011, an AMENDMENT TO THE AMENDED AND
RESTATED EMPLOYMENT AGREEMENT, effective March 7, 2014, and the Second Amendment
to the AMENDED AND RESTATED EMPLOYMENT AGREEMENT, effective September 11, 2014
(collectively, the “Employment Agreement”); and

WHEREAS, the Company and Executive desire to amend the Employment Agreement as
set forth below;

NOW, THEREFORE, for good and valuable consideration, Executive and the Company
agree that Section 2A of the Employment Agreement is amended and restated in its
entirety as follows:

The term (“Term”) of this Agreement shall commence on the Effective Date and
shall continue until, and terminate on, March 7, 2019, unless sooner terminated
in accordance with the provisions of Section 1 of the Standard Terms and
Conditions.

IN WITNESS WHEREOF, each of the Parties has executed this Third Amendment, in
the case of the Company by its duly authorized officer, as of the Effective
Date.

 

COMPANY     EXPEDIA, INC.    

/s/ Robert J. Dzielak

    By:  

Robert J. Dzielak

    Title:  

Executive Vice President, General Counsel & Secretary

    Date:  

March 7, 2016

EXECUTIVE     MARK D. OKERSTROM    

/s/ Mark D. Okerstrom

    Date:  

March 7, 2016